ON REQUEST TO- WITHDRAW APPELLANT’S MOTION FOR REHEARING.
HAWKINS, Presiding Judge.
The judgment of conviction was reversed in an opinion delivered June 18, 1941. On July 3, 1941, appellant filed a motion for rehearing in which he agrees- that the order of reversal was correct, but requesting a modification of certain statements as to the facts and certain conclusions of law contained in our opinion.
On September 22d, 1941 appellant filed a request to withdraw his motion filed on July 3d, stating that such motion “was filed under a misapprehension of the law.”
Upon appellant’s request he is granted permission to withdraw his motion for rehearing filed on July 3d, and the clerk of this court is directed to issue mandate under the originial opinion.